Fish, C. J.
The only prayers in the petition for an injunction against the ordinary were, that he “be perpetually enjoined from calling an election or appointing managers or doing any act looking to submitting the” act of the General Assembly in question to the *640voters of the county; “that a rule nisi issue requiring the - . ordinary . . to show cause . . why the injunction should not be granted as prayed, and in the meantime that the . ordinary . . be restrained from calling an election or appointing managers or doing any act looking to submitting said act to the voters” of the county; and that process issue, etc. TJpon the interlocutory hearing the injunction was refused. The petitioners excepted; and when the judge certified the bill of exceptions he granted an order, “that said bill of exceptions shall act as a supersedeas, on the following terms: that the election may be held and the returns may be made to the ordinary, . . but the ordinary . . is hereby restrained from consolidating said returns and from declaring the result of said election until the 30th day of December, 1909, unless the decision of the Supreme Court should be made and published before that date, to the effect of authorizing the declaring of said returns of said election.” Subsequently, and after the bill of exceptions had been certified and filed in the Supreme Court, the plaintiffs in error made application to the trial judge, “that the supersedeas be so modified as to authorize the election to be held as provided in the act under review, but that the election returns shall not be canvassed nor the result declared until authorized by the decision of the Supreme Court in the ease.” The application recited that both parties- desired such modification. ITpon this application the trial judge granted the following order: “That the supersedeas heretofore granted in this case be modified so as to provide as follows: The election provided for under this act is authorized to be held as provided in said act, but [the] ordinary is restrained from canvassing the returns of said election and from declaring the result of any election under said act until authorized so to do by the decision of the Supreme Court in this case.” Dpon the hearing of the case in this court it was admitted by counsel for both sides that the election had been held in the manner and at the time designated by the act of the General Assembly in question, but that the returns had not been canvassed and the result of the election had not been declared by the ordinary.
As the order passed by the judge did not supersede his judgment refusing an interlocutory injunction, and as there was no prayer that the ordinary should be enjoined from canvassing the returns, nor that he should be enjoined from declaring the result of the elec*641tion, and no prayer for general relief, and' as every act of the ordinary sought to be enjoined has been fully performed by him, the writ of error must be dismissed.

Writ.of error dismissed.


All the Justices concur.